


Exhibit 10.3

 

Notice of Grant of Award

GENZYME CORPORATION

and Award Agreement

ID: 06-1047163

 

500 Kendall Street

 

Cambridge, MA 02142

 

 

[First Name][Last Name]

Award Number:

[Grant Number]

[Address Line 1]

Plan:

[Plan Number]

[City], [State] [Zip][Country]

ID:

[Social Security]

 

 

 

 

 

 

 

Effective [Grant Date], you have been granted an award of [Share Number]
restricted stock units.  These units are restricted until the vest date(s) shown
below, at which time you will receive shares of GENZYME CORPORATION (the
Company) common stock.

 

The current total value of the award is $[Dollar Amount].

 

The award will vest in increments on the date(s) shown.

 

Shares

 

Full Vest

[Share Number]

 

[Grant Date]

 

These awards are granted under and governed by the terms and conditions of the
Company’s Equity Plan as

amended and the Award Agreement, all of which are attached and made a part of
this document.

 

--------------------------------------------------------------------------------


 

GENZYME CORPORATION 2004 EQUITY INCENTIVE PLAN

Restricted Stock Unit Award Agreement

Tier I Retirement Eligible

 

                1.  Plan Incorporated by Reference. This Restricted Stock Unit
is issued pursuant to the terms of the Plan, as amended or may be amended, and
this Restricted Stock Unit Award Agreement (“Award Agreement”), and may be
amended as provided in the Plan. Capitalized terms used and not otherwise
defined in this Award Agreement have the meanings given to them in the Plan.
This Award Agreement does not set forth all of the terms and conditions of the
Plan, which are incorporated herein by reference. Copies of the Plan may be
obtained upon written request without charge from the Shareholder Relations
Department of the Company.

 

                2.  Vesting Schedule. The Participant qualifies for a retirement
eligible vesting schedule because the Participant has reached, or by
December 31, 2008 can reach, at least 60 years of age and 5 years of service
with the Company or its Affiliates.  Accordingly, the Participant’s right to
receive the number of shares of Stock set forth in the Notice of Grant of Award
associated with this Award Agreement (“Notice”) shall vest with respect to
one-third of such number of shares of Stock on each of the first three
anniversaries of the date of grant set forth in the Notice, provided that on
each such anniversary the Participant is then, and since the date of grant has
been continuously, employed by the Company or its Affiliates, unless otherwise
specified herein (each such anniversary, a “Vesting Date”).  Notwithstanding the
preceding sentence, all unvested shares of Stock subject to this Restricted
Stock Unit shall vest, if applicable, on such date as prescribed by sections 4
and 6 below and the earliest of any such date to occur shall be the “Full
Vesting Date.”

 

                3.  Delivery of Shares. As soon as practicable after each
respective Vesting Date for this Restricted Stock Unit, and in no event later
than March 15th of the calendar year following the calendar year in which the
respective Vesting Date occurs, the Company shall deliver to the Participant,
subject to sections 4 and 7 below, one-third of the number of shares of Stock
set forth in the Notice.  As soon as practicable after the Full Vesting Date for
this Restricted Stock Unit, and in no event later than March 15th of the
calendar year following the calendar year in which the Full Vesting Date occurs,
the Company shall deliver to Participant, subject to sections 4 and 7 below, all
shares of Stock subject to this Award that vested on the Full Vesting Date.  The
provisions of this section 3 and of section 2 shall not be construed as limiting
the Administrator’s right to accelerate the vesting for, and therefore the
Vesting Date in respect of, any portion of this Restricted Stock Unit or of the
delivery of shares in respect of any vested portion of this Restricted Stock
Unit for any reason.

 

                4.  Recapitalization, Mergers, Etc. In the event of a Covered
Transaction, the Administrator may upon written notice to the Participant
provide that this Restricted Stock Unit shall terminate on a date not less than
20 days after the date of such notice unless theretofore vested. In connection
with such notice, the Administrator may in its sole discretion accelerate or
waive any deferred vesting period.  Notwithstanding the foregoing, in the event
of a Change in Control of the Company (as defined in Participant’s employment
agreement) during Participant’s employment with the Company or its Affiliates,
this Restricted Stock Unit shall immediately vest as to all unvested shares
without regard to any deferred vesting period under section 2 above.  With
respect to any portion of this Restricted Stock Unit the vesting of which is
accelerated under the immediately preceding sentence, the date referred to in
the last sentence of section 2 above shall be the date of the consummation of
such Change in Control.

 

                5.  Restricted Stock Unit Not Transferable. This Restricted
Stock Unit is not transferable by the Participant otherwise than by will or the
laws of descent and distribution. The naming of a Designated Beneficiary does
not constitute a transfer.  A “Designated Beneficiary” means the beneficiary
designated by the Participant, in a manner determined by the Administrator, to
receive

 

--------------------------------------------------------------------------------


 

amounts due or vesting rights of the Participant in the event of the
Participant’s death.  In the absence of an effective designation by the
Participant, “Designated Beneficiary” means the Participant’s estate.

 

                6.  Termination of Employment. If the Participant’s employment
with (a) the Company, (b) an Affiliate, or (c) a corporation or other entity (or
parent or subsidiary thereof) assuming this Award or issuing a substitute
equity-based award pursuant to the Plan (collectively, “Group”), is terminated
for any reason other than due to death, as result of disability, or by the Group
without cause, the Participant shall not be entitled to any shares under this
Restricted Stock Unit unless theretofore vested, and the remainder of this
Restricted Stock Unit shall be immediately forfeited.  If Participant’s
employment is terminated upon Participant’s death or by the Group without cause
(as defined in Participant’s employment agreement), this Restricted Stock Unit
shall immediately vest as to all unvested shares without regard to any deferred
vesting period under section 2 above.  With respect to any portion of this
Restricted Stock Unit the vesting of which is accelerated under the immediately
preceding sentence, the date referred to in the last sentence of section 2 above
shall be the date of the Participant’s death or termination of employment, as
the case may be.  If Participant’s employment is terminated by the Group as a
result of disability (as defined in his employment agreement), this Restricted
Stock Unit shall vest as to all unvested shares on the earlier of such
termination and March 15th of the calendar year following the date the
Participant is determined by the Administrator to have such a disability, all
without regard to any deferred vesting period under section 2 above.  With
respect to any portion of this Restricted Stock Unit the vesting of which is
accelerated under the immediately preceding sentence, the date referred to in
the last sentence of section 2 above shall be the earlier of the two dates
described in the immediately preceding sentence.

 

                7.  Tax Matters.

 

                (a) Withholding.  The Participant shall pay to the Company, or
make provision satisfactory to the Company for payment of any taxes required by
law to be withheld with respect to the vesting of this Restricted Stock Unit or
the delivery of shares hereunder.  The Administrator may, in its sole
discretion, require that a portion of the shares of Stock that would have
otherwise been delivered to the Participant upon vesting of this Restricted
Stock Unit be sold by the Participant or retained by the Company to satisfy tax
withholding and payment obligations, or in the case of any taxes due upon
vesting and prior to distribution that the number of shares subject to this
Restricted Stock Unit may be reduced to satisfy the tax withholding and payment
obligations.  Such shares shall be valued at the Fair Market Value on the date
of sale if sold, or vesting if retained or reduced.  All other terms of the sale
or retention shall be determined by the Administrator in its sole discretion. 
The Administrator may, in its sole discretion, require any other federal, state
or local taxes imposed on the sale of the shares to be paid by the Participant. 
In the Administrator’s sole discretion, such additional tax obligations may be
paid in whole or in part in shares of Stock, including shares sold upon or
retained from the vesting of this Restricted Stock Unit, valued at their Fair
Market Value on the date of sale if sold, or of vesting if retained.  Any cash
proceeds resulting from a sale of Stock pursuant to this section 7 that are in
excess of the taxes due shall be paid to the Participant. The Company and its
Affiliates may, to the extent permitted by law, deduct any tax obligations from
any payment of any kind otherwise due to the Participant.

 

                (b) Section 409A.  The Participant acknowledges that the
Restricted Stock Unit is intended to qualify for the “short-term deferral”
exemption from Section 409A and shall be construed by the Administrator
accordingly.  Notwithstanding the preceding sentence, neither the Group, nor the
Administrator, nor any person acting on behalf of any of them, shall be liable
to the Participant by reason of any acceleration of income, or any tax or
additional tax, asserted by reason of any failure of the Award or any portion
thereof to

 

2

--------------------------------------------------------------------------------


 

satisfy the requirements for exemption from, or compliance with, Section 409A of
the Code.

 

(c) Section 4999.  Neither the Group, nor the Administrator, nor any person
acting on behalf of any of them, shall be liable to the Participant by reason of
any tax asserted under Section 4999 of the Code.

 

                8. Notice of Sale of Stock Required.  The Participant agrees to
notify the Company in writing within 30 days of the disposition of any shares of
Stock received upon vesting of this Restricted Stock Unit if such disposition
occurs within two years of the date of the grant of this Restricted Stock Unit
or within one year after such vesting.

 

9.  Rights Limited.  The Administrator, in its sole discretion, shall determine
from the group of eligible persons whether an individual shall be a Participant
under the Plan.  Any grant made under the Plan shall be made in the sole
discretion of the Administrator and no prior grant shall entitle a person to any
future grant.  Nothing in the Plan or any Restricted Stock Unit grant will be
construed as giving any person the right to continued employment or service with
the Group, or any rights as a shareholder except as to shares of Stock actually
issued under the Plan.  In no event shall the Plan, or any grant made under the
Plan, form a part of an employee’s or consultant’s contract of employment or
service, if any.  The loss of existing or potential profit in Restricted Stock
Units will not constitute an element of damages in the event of termination of
employment or service for any reason, even if the termination is in violation of
an obligation of the Group to the Participant.

 

10.  Acceptance.  Failure of the Participant to accept the terms and conditions
of this Restricted Stock Unit in accordance with the requirements of the
Administrator can result in adverse consequences to the Participant, including
cancellation of the Restricted Stock Unit.

 

ACKNOWLEDGED AND AGREED:

 

 

 

 

 

Participant Signature

 

 

 

 

 

Participant Name (Print)

 

 

 

 

 

Date

 

 

3

--------------------------------------------------------------------------------

 

GENZYME CORPORATION 2004 EQUITY INCENTIVE PLAN

Restricted Stock Unit Award Agreement

Tier I Not Retirement Eligible

 

1.  Plan Incorporated by Reference. This Restricted Stock Unit is issued
pursuant to the terms of the Plan, as amended or may be amended, and this
Restricted Stock Unit Award Agreement (“Award Agreement”), and may be amended as
provided in the Plan. Capitalized terms used and not otherwise defined in this
Award Agreement have the meanings given to them in the Plan. This Award
Agreement does not set forth all of the terms and conditions of the Plan, which
are incorporated herein by reference. Copies of the Plan may be obtained upon
written request without charge from the Shareholder Relations Department of the
Company.

 

2.  Vesting Schedule. The Participant’s right to receive the number of shares of
Stock set forth in the Notice of Grant of Award associated with this Award
Agreement (“Notice”) shall vest on the earlier of (a) the third anniversary of
the date of grant set forth in the Notice or (b) if applicable, the earliest to
occur of the dates prescribed by sections 4 and 6 below, provided that the
Participant is then, and since the date of grant has been continuously, employed
by the Company or its Affiliates, unless otherwise specified herein (the earlier
of the dates specified in (a) and (b) shall be the “Vesting Date”).

 

3.  Delivery of Shares. As soon as practicable after the Vesting Date for this
Restricted Stock Unit, and in no event later than March 15th of the calendar
year following the calendar year in which the respective Vesting Date occurs,
the Company shall deliver to the Participant, subject to sections 4 and 7 below,
the number of shares of Stock set forth in the Notice.  The provisions of this
section 3 and of section 2 shall not be construed as limiting the
Administrator’s right to accelerate the vesting for, and therefore the Vesting
Date in respect of, any portion of this Restricted Stock Unit or of the delivery
of shares in respect of any vested portion of this Restricted Stock Unit for any
reason.

 

4.  Recapitalization, Mergers, Etc. In the event of a Covered Transaction, the
Administrator may upon written notice to the Participant provide that this
Restricted Stock Unit shall terminate on a date not less than 20 days after the
date of such notice unless theretofore vested.  In connection with such notice,
the Administrator may in its sole discretion accelerate or waive any deferred
vesting period.  Notwithstanding the foregoing, in the event of a Change in
Control of the Company (as defined in Participant’s employment agreement) during
Participant’s employment with the Company or its Affiliates, this Restricted
Stock Unit shall immediately vest as to all shares without regard to any
deferred vesting period under section 2 above, and the date referred to in
clause (b) of such section shall be the date of the consummation of such Change
in Control.

 

5.  Restricted Stock Unit Not Transferable. This Restricted Stock Unit is not
transferable by the Participant otherwise than by will or the laws of descent
and distribution. The naming of a Designated Beneficiary does not constitute a
transfer.  A “Designated Beneficiary” means the beneficiary designated by the
Participant, in a manner determined by the Administrator, to receive amounts due
or vesting rights of the Participant in the event of the Participant’s death. 
In the absence of an effective designation by the Participant, “Designated
Beneficiary” means the Participant’s estate.

 

6.  Termination of Employment. If the Participant’s employment with (a) the
Company, (b) an Affiliate, or (c) a corporation or other entity (or parent or
subsidiary thereof) assuming this Award or issuing a substitute equity-based
award pursuant to the Plan (collectively, “Group”), is terminated for any reason
other than due to death, as result of disability, or by the Group without cause,
the Participant shall not be entitled to any shares under this Restricted Stock
Unit unless theretofore vested, and the remainder of this Restricted Stock Unit
shall

 

 

--------------------------------------------------------------------------------


 

be immediately forfeited.  If Participant’s employment is terminated upon
Participant’s death or by the Group without cause (as defined in Participant’s
employment agreement), this Restricted Stock Unit shall immediately vest as to
all shares without regard to any deferred vesting period under section 2 above,
and the date referred to in clause (b) of such section shall be the date of
Participant’s death or termination of employment, as the case may be.  If
Participant’s employment is terminated by the Group as a result of disability
(as defined in his employment agreement), this Restricted Stock Unit shall vest
as to all shares on the earlier of such termination and March 15th of the
calendar year following the date the Participant is determined by the
Administrator to have such a disability, all without regard to any deferred
vesting period under section 2 above, and the date referred to in clause (b) of
such section shall be the earlier of the two dates described in this sentence.

 

7.  Tax Matters.

 

(a) Withholding.  The Participant shall pay to the Company, or make provision
satisfactory to the Company for payment of any taxes required by law to be
withheld with respect to the vesting of this Restricted Stock Unit or the
delivery of shares hereunder.  The Administrator may, in its sole discretion,
require that a portion of the shares of Stock that would have otherwise been
delivered to the Participant upon vesting of this Restricted Stock Unit be sold
by the Participant or retained by the Company to satisfy tax withholding and
payment obligations, or in the case of any taxes due upon vesting and prior to
distribution that the number of shares subject to this Restricted Stock Unit may
be reduced to satisfy the tax withholding and payment obligations.  Such shares
shall be valued at the Fair Market Value on the date of sale if sold, or vesting
if retained or reduced.  All other terms of the sale or retention shall be
determined by the Administrator in its sole discretion.  The Administrator may,
in its sole discretion, require any other federal, state or local taxes imposed
on the sale of the shares to be paid by the Participant.  In the Administrator’s
sole discretion, such additional tax obligations may be paid in whole or in part
in shares of Stock, including shares sold upon or retained from the vesting of
this Restricted Stock Unit, valued at their Fair Market Value on the date of
sale if sold, or of vesting if retained.  Any cash proceeds resulting from a
sale of Stock pursuant to this section 7 that are in excess of the taxes due
shall be paid to the Participant. The Company and its Affiliates may, to the
extent permitted by law, deduct any tax obligations from any payment of any kind
otherwise due to the Participant.

 

(b) Section 409A.  The Participant acknowledges that the Restricted Stock Unit
is intended to qualify for the “short-term deferral” exemption from Section 409A
and shall be construed by the Administrator accordingly.  Notwithstanding the
preceding sentence, neither the Group, nor the Administrator, nor any person
acting on behalf of any of them, shall be liable to the Participant by reason of
any acceleration of income, or any tax or additional tax, asserted by reason of
any failure of the Award or any portion thereof to satisfy the requirements for
exemption from, or compliance with, Section 409A of the Code.

 

(c) Section 4999.  Neither the Group, nor the Administrator, nor any person
acting on behalf of any of them, shall be liable to the Participant by reason of
any tax asserted under Section 4999 of the Code.

 

8. Notice of Sale of Stock Required.  The Participant agrees to notify the
Company in writing within 30 days of the disposition of any shares of Stock
received upon vesting of this Restricted Stock Unit if such disposition occurs
within two years of the date of the grant of this Restricted Stock Unit or
within one year after such vesting.

 

9.  Rights Limited.  The Administrator, in its sole discretion, shall determine
from the group of eligible persons whether an individual shall be a Participant
under the Plan.  Any grant made under the Plan shall be made in the sole
discretion of the Administrator and no prior grant shall entitle a person to any
future grant.  Nothing in the Plan or any Restricted Stock Unit grant will be
construed as giving any person the right to continued

 

2

--------------------------------------------------------------------------------


 

employment or service with the Group, or any rights as a shareholder except as
to shares of Stock actually issued under the Plan.  In no event shall the Plan,
or any grant made under the Plan, form a part of an employee’s or consultant’s
contract of employment or service, if any.  The loss of existing or potential
profit in Restricted Stock Units will not constitute an element of damages in
the event of termination of employment or service for any reason, even if the
termination is in violation of an obligation of the Group to the Participant.

 

10.  Acceptance.  Failure of the Participant to accept the terms and conditions
of this Restricted Stock Unit in accordance with the requirements of the
Administrator can result in adverse consequences to the Participant, including
cancellation of the Restricted Stock Unit.

 

ACKNOWLEDGED AND AGREED:

 

 

 

 

 

Participant Signature

 

 

 

 

 

Participant Name (Print)

 

 

 

 

 

Date

 

 

3

--------------------------------------------------------------------------------

 

GENZYME CORPORATION 2004 EQUITY INCENTIVE PLAN

Restricted Stock Unit Award Agreement

Tier II Retirement Eligible

 

1.  Plan Incorporated by Reference. This Restricted Stock Unit is issued
pursuant to the terms of the Plan, as amended or may be amended, and this
Restricted Stock Unit Award Agreement (“Award Agreement”), and may be amended as
provided in the Plan. Capitalized terms used and not otherwise defined in this
Award Agreement have the meanings given to them in the Plan. This Award
Agreement does not set forth all of the terms and conditions of the Plan, which
are incorporated herein by reference. Copies of the Plan may be obtained upon
written request without charge from the Shareholder Relations Department of the
Company.

 

2.  Vesting Schedule. The Participant qualifies for a retirement eligible
vesting schedule because the Participant has reached, or by December 31, 2008
can reach, at least 60 years of age and 5 years of service with the Company or
its Affiliates.  Accordingly, the Participant’s right to receive the number of
shares of Stock set forth in the Notice of Grant of Award associated with this
Award Agreement (“Notice”) shall vest with respect to one-third of such number
of shares of Stock on each of the first three anniversaries of the date of grant
set forth in the Notice, provided that on each such anniversary, the Participant
is then, and since the date of grant has been continuously, employed by the
Company or its Affiliates, unless otherwise specified herein (each such
anniversary, a “Vesting Date”).  Notwithstanding the preceding sentence, all
unvested shares of Stock subject to this Restricted Stock Unit shall vest, if
applicable, on the earlier to occur of the dates prescribed by sections 4 and 6
below (the earlier of these two dates shall be the “Full Vesting Date”).

 

3.  Delivery of Shares. As soon as practicable after each respective Vesting
Date for this Restricted Stock Unit, and in no event later than March 15th of
the calendar year following the calendar year in which the respective Vesting
Date occurs, the Company shall deliver to the Participant, subject to sections 4
and 7 below, one-third of the number of shares of Stock set forth in the
Notice.  As soon as practicable after the Full Vesting Date for this Restricted
Stock Unit, and in no event later than March 15th of the calendar year following
the calendar year in which the Full Vesting Date occurs, the Company shall
deliver to Participant, subject to sections 4 and 7 below, all shares of Stock
subject to this Award that vested on the Full Vesting Date.  The provisions of
this section 3 and of section 2 shall not be construed as limiting the
Administrator’s right to accelerate the vesting for, and therefore the Vesting
Date in respect of, any portion of this Restricted Stock Unit or of the delivery
of shares in respect of any vested portion of this Restricted Stock Unit for any
reason.

 

4.  Recapitalization, Mergers, Etc. In the event of a Covered Transaction, the
Administrator may upon written notice to the Participant provide that this
Restricted Stock Unit shall terminate on a date not less than 20 days after the
date of such notice unless theretofore vested. In connection with such notice,
the Administrator may in its sole discretion accelerate or waive any deferred
vesting period.  Notwithstanding the foregoing, in the event of a Change in
Control of the Company (as defined in a vote of the Compensation Committee
adopted May 29, 2002) during Participant’s employment with the Company or its
Affiliates, this Restricted Stock Unit shall immediately vest as to all unvested
shares without regard to any deferred vesting period under section 2 above. 
With respect to any portion of this Restricted Stock Unit the vesting of which
is accelerated under the immediately preceding sentence, the date referred to in
the last sentence of section 2 above shall be the date of the consummation of
such Change in Control.

 

5.  Restricted Stock Unit Not Transferable. This Restricted Stock Unit is not
transferable by the Participant otherwise than by will or the laws of descent
and distribution. The naming of a Designated Beneficiary does not constitute a

 

 

--------------------------------------------------------------------------------


 

transfer.  A “Designated Beneficiary” means the beneficiary designated by the
Participant, in a manner determined by the Administrator, to receive amounts due
or vesting rights of the Participant in the event of the Participant’s death. 
In the absence of an effective designation by the Participant, “Designated
Beneficiary” means the Participant’s estate.

 

6.  Termination of Employment. If the Participant’s employment with (a) the
Company, (b) an Affiliate, or (c) a corporation or other entity (or parent or
subsidiary thereof) assuming this Award or issuing a substitute equity-based
award pursuant to the Plan (collectively, “Group”), is terminated for any reason
other than death, the Participant shall not be entitled to any shares under this
Restricted Stock Unit unless theretofore vested and the remainder of this
Restricted Stock Unit shall be immediately forfeited.  Upon Participant’s death
during employment with the Group, this Restricted Stock Unit shall immediately
vest as to all unvested shares without regard to any deferred vesting period
under section 2 above.  With respect to any portion of this Restricted Stock
Unit the vesting of which is accelerated under the immediately preceding
sentence, the date referred to in the last sentence of section 2 above shall be
the date of Participant’s death.

 

7.  Tax Matters.

 

(a) Withholding.  The Participant shall pay to the Company, or make provision
satisfactory to the Company for payment of any taxes required by law to be
withheld with respect to the vesting of this Restricted Stock Unit or the
delivery of shares hereunder.  The Administrator may, in its sole discretion,
require that a portion of the shares of Stock that would have otherwise been
delivered to the Participant upon vesting of this Restricted Stock Unit be sold
by the Participant or retained by the Company to satisfy tax withholding and
payment obligations, or in the case of any taxes due upon vesting and prior to
distribution that the number of shares subject to this Restricted Stock Unit may
be reduced to satisfy the tax withholding and payment obligations.  Such shares
shall be valued at the Fair Market Value on the date of sale if sold, or vesting
if retained or reduced.  All other terms of the sale or retention shall be
determined by the Administrator in its sole discretion.  The Administrator may,
in its sole discretion, require any other federal, state or local taxes imposed
on the sale of the shares to be paid by the Participant.  In the Administrator’s
sole discretion, such additional tax obligations may be paid in whole or in part
in shares of Stock, including shares sold upon or retained from the vesting of
this Restricted Stock Unit, valued at their Fair Market Value on the date of
sale if sold, or of vesting if retained.  Any cash proceeds resulting from a
sale of Stock pursuant to this section 7 that are in excess of the taxes due
shall be paid to the Participant. The Company and its Affiliates may, to the
extent permitted by law, deduct any tax obligations from any payment of any kind
otherwise due to the Participant.

 

(b) Section 409A.  The Participant acknowledges that the Restricted Stock Unit
is intended to qualify for the “short-term deferral” exemption from Section 409A
and shall be construed by the Administrator accordingly.  Notwithstanding the
preceding sentence, neither the Group, nor the Administrator, nor any person
acting on behalf of any of them, shall be liable to the Participant by reason of
any acceleration of income, or any tax or additional tax, asserted by reason of
any failure of the Award or any portion thereof to satisfy the requirements for
exemption from, or compliance with, Section 409A of the Code.

 

(c) Section 4999.  Neither the Group, nor the Administrator, nor any person
acting on behalf of any of them, shall be liable to the Participant by reason of
any tax asserted under Section 4999 of the Code.

 

8. Notice of Sale of Stock Required.  The Participant agrees to notify the
Company in writing within 30 days of the disposition of any shares of Stock
received upon vesting of this Restricted Stock Unit if such disposition occurs
within two years of the date of the grant of this Restricted Stock Unit or
within one year after the date of such vesting.

 

2

--------------------------------------------------------------------------------


 

9.  Rights Limited.  The Administrator, in its sole discretion, shall determine
from the group of eligible persons whether an individual shall be a Participant
under the Plan.  Any grant made under the Plan shall be made in the sole
discretion of the Administrator and no prior grant shall entitle a person to any
future grant.  Nothing in the Plan or any Restricted Stock Unit grant will be
construed as giving any person the right to continued employment or service with
the Group, or any rights as a shareholder except as to shares of Stock actually
issued under the Plan.  In no event shall the Plan, or any grant made under the
Plan, form a part of an employee’s or consultant’s contract of employment or
service, if any.  The loss of existing or potential profit in Restricted Stock
Units will not constitute an element of damages in the event of termination of
employment or service for any reason, even if the termination is in violation of
an obligation of the Group to the Participant.

 

10.  Acceptance.  Failure of the Participant to accept the terms and conditions
of this Restricted Stock Unit in accordance with the requirements of the
Administrator can result in adverse consequences to the Participant, including
cancellation of the Restricted Stock Unit.

 

ACKNOWLEDGED AND AGREED:

 

 

 

 

 

Participant Signature

 

 

 

 

 

Participant Name (Print)

 

 

 

 

 

Date

 

 

3

--------------------------------------------------------------------------------


 

GENZYME CORPORATION 2004 EQUITY INCENTIVE PLAN

Restricted Stock Unit Award Agreement

Tier II Not Retirement Eligible

 

1.  Plan Incorporated by Reference. This Restricted Stock Unit is issued
pursuant to the terms of the Plan, as amended or may be amended, and this
Restricted Stock Unit Award Agreement (“Award Agreement”), and may be amended as
provided in the Plan. Capitalized terms used and not otherwise defined in this
Award Agreement have the meanings given to them in the Plan. This Award
Agreement does not set forth all of the terms and conditions of the Plan, which
are incorporated herein by reference. Copies of the Plan may be obtained upon
written request without charge from the Shareholder Relations Department of the
Company.

 

2.  Vesting Schedule. The Participant’s right to receive the number of shares of
Stock set forth in the Notice of Grant of Award associated with this Award
Agreement (“Notice”) shall vest on the earlier of (a) the third anniversary of
the date of grant set forth in the Notice or (b) if applicable, the earlier to
occur of the dates prescribed by sections 4 and 6 below, provided that the
Participant is then, and since the date of grant has been continuously, employed
by the Company or its Affiliates, unless otherwise specified herein (the earlier
of the dates specified in (a) and (b) shall be the “Vesting Date”).

 

3.  Delivery of Shares. As soon as practicable after the Vesting Date for this
Restricted Stock Unit, and in no event later than March 15th of the calendar
year following the calendar year in which the respective Vesting Date occurs,
the Company shall deliver to the Participant, subject to sections 4 and 7 below,
the number of shares of Stock set forth in the Notice.  The provisions of this
section 3 and of section 2 shall not be construed as limiting the
Administrator’s right to accelerate the vesting for, and therefore the Vesting
Date in respect of, any portion of this Restricted Stock Unit or of the delivery
of shares in respect of any vested portion of this Restricted Stock Unit for any
reason.

 

4.  Recapitalization, Mergers, Etc. In the event of a Covered Transaction, the
Administrator may upon written notice to the Participant provide that this
Restricted Stock Unit shall terminate on a date not less than 20 days after the
date of such notice unless theretofore vested.  In connection with such notice,
the Administrator may in its sole discretion accelerate or waive any deferred
vesting period.  Notwithstanding the foregoing, in the event of a Change in
Control of the Company (as defined in a vote of the Compensation Committee
adopted May 29, 2002) during Participant’s employment with the Company or its
Affiliates, this Restricted Stock Unit shall immediately vest as to all shares
without regard to any deferred vesting period under section 2 above, and the
date referred to in clause (b) of such section shall be the date of the
consummation of such Change in Control.

 

5.  Restricted Stock Unit Not Transferable. This Restricted Stock Unit is not
transferable by the Participant otherwise than by will or the laws of descent
and distribution. The naming of a Designated Beneficiary does not constitute a
transfer.  A “Designated Beneficiary” means the beneficiary designated by the
Participant, in a manner determined by the Administrator, to receive amounts due
or vesting rights of the Participant in the event of the Participant’s death. 
In the absence of an effective designation by the Participant, “Designated
Beneficiary” means the Participant’s estate.

 

6.  Termination of Employment. If the Participant’s employment with (a) the
Company, (b) an Affiliate, or (c) a corporation or other entity (or parent or
subsidiary thereof) assuming this Award or issuing a substitute equity-based
award pursuant to the Plan (collectively, “Group”), is terminated for any reason
other than death, the Participant shall not be entitled to any shares under this
Restricted Stock Unit unless theretofore vested and the remainder of this
Restricted Stock Unit shall be immediately forfeited.  Upon Participant’s death
during

 

 

--------------------------------------------------------------------------------


 

employment with the Group, this Restricted Stock Unit shall immediately vest as
to all unvested shares without regard to any deferred vesting period under
section 2 above, and the date referred to in clause (b) of such section shall be
the date of Participant’s death.

 

7.  Tax Matters.

 

(a) Withholding.  The Participant shall pay to the Company, or make provision
satisfactory to the Company for payment of any taxes required by law to be
withheld with respect to the vesting of this Restricted Stock Unit or the
delivery of shares hereunder.  The Administrator may, in its sole discretion,
require that a portion of the shares of Stock that would have otherwise been
delivered to the Participant upon vesting of this Restricted Stock Unit be sold
by the Participant or retained by the Company to satisfy tax withholding and
payment obligations, or in the case of any taxes due upon vesting and prior to
distribution that the number of shares subject to this Restricted Stock Unit may
be reduced to satisfy the tax withholding and payment obligations.  Such shares
shall be valued at the Fair Market Value on the date of sale if sold, or vesting
if retained or reduced.  All other terms of the sale or retention shall be
determined by the Administrator in its sole discretion.  The Administrator may,
in its sole discretion, require any other federal, state or local taxes imposed
on the sale of the shares to be paid by the Participant.  In the Administrator’s
sole discretion, such additional tax obligations may be paid in whole or in part
in shares of Stock, including shares sold upon or retained from the vesting of
this Restricted Stock Unit, valued at their Fair Market Value on the date of
sale if sold, or of vesting if retained.  Any cash proceeds resulting from a
sale of Stock pursuant to this section 7 that are in excess of the taxes due
shall be paid to the Participant. The Company and its Affiliates may, to the
extent permitted by law, deduct any tax obligations from any payment of any kind
otherwise due to the Participant.

 

(b) Section 409A.  The Participant acknowledges that the Restricted Stock Unit
is intended to qualify for the “short-term deferral” exemption from Section 409A
and shall be construed by the Administrator accordingly.  Notwithstanding the
preceding sentence, neither the Group, nor the Administrator, nor any person
acting on behalf of any of them, shall be liable to the Participant by reason of
any acceleration of income, or any tax or additional tax, asserted by reason of
any failure of the Award or any portion thereof to satisfy the requirements for
exemption from, or compliance with, Section 409A of the Code.

 

(c) Section 4999.  Neither the Group, nor the Administrator, nor any person
acting on behalf of any of them, shall be liable to the Participant by reason of
any tax asserted under Section 4999 of the Code.

 

8. Notice of Sale of Stock Required.  The Participant agrees to notify the
Company in writing within 30 days of the disposition of any shares of Stock
received upon vesting of this Restricted Stock Unit if such disposition occurs
within two years of the date of the grant of this Restricted Stock Unit or
within one year after the date of such vesting.

 

9.  Rights Limited.  The Administrator, in its sole discretion, shall determine
from the group of eligible persons whether an individual shall be a Participant
under the Plan.  Any grant made under the Plan shall be made in the sole
discretion of the Administrator and no prior grant shall entitle a person to any
future grant.  Nothing in the Plan or any Restricted Stock Unit grant will be
construed as giving any person the right to continued employment or service with
the Group, or any rights as a shareholder except as to shares of Stock actually
issued under the Plan.  In no event shall the Plan, or any grant made under the
Plan, form a part of an employee’s or consultant’s contract of employment or
service, if any.  The loss of existing or potential profit in Restricted Stock
Units will not constitute an element of damages in the event of termination of
employment or service for any reason, even if the termination is in violation of
an obligation of the Group to the Participant.

 

10.  Acceptance.  Failure of the Participant to accept the terms and conditions
of this Restricted

 

2

--------------------------------------------------------------------------------


 

Stock Unit in accordance with the requirements of the Administrator can result
in adverse consequences to the Participant, including cancellation of the
Restricted Stock Unit.

 

ACKNOWLEDGED AND AGREED:

 

 

 

 

 

Participant Signature

 

 

 

 

 

Participant Name (Print)

 

 

 

 

 

Date

 

 

3

--------------------------------------------------------------------------------
